NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 _______________

                                      No. 20-1637
                                    _______________

                                     SANCHIT JAIN,
                                               Appellant

                                             v.

                          CARNEGIE MELLON UNIVERSITY
                                _______________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                                (D.C. No. 2:18-cv-01163)
                          Magistrate Judge: Patricia L. Dodge
                                   _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 on January 29, 2021

               Before: RESTREPO, BIBAS, and PORTER, Circuit Judges

                            ((((Opinion Filed: March 5, 2021)(F(ff((((
                                    _______________

                                       OPINION *
                                    _______________

BIBAS, Circuit Judge.

    When you need help, ask for it promptly and explain why. Sanchit Jain was a promising

graduate student at Carnegie Mellon University. But he failed out after his first full semes-

ter. He blames Carnegie Mellon. After he got ADHD accommodations, it supposedly


*
  This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
punished him by refusing to cut him more breaks. But there is no evidence of that. Instead,

the evidence shows that Jain failed his classes because he procrastinated and had a separate

sleep disorder. But he never revealed his sleep problem until the end of the semester, when

it was too late. So we will affirm the District Court’s grant of summary judgment for Car-

negie Mellon.

                                     I. BACKGROUND

   Carnegie Mellon has one of the top computer-science programs in the country. Jain was

a master’s student there. He has ADHD. So when he enrolled in 2017, he sought disability

accommodations, like flexible due dates for his homework. Carnegie Mellon approved

them all.

   Even so, Jain floundered that fall. He missed assigned readings, regularly skipped clas-

ses, had trouble working with partners, needed many extensions, and had to ask for more

accommodations. During the semester, Carnegie Mellon and his professors obliged.

   According to Jain, the problem was not his ADHD. Instead, he says, he had an unrelated

sleep disorder. He had been diagnosed with this problem even before he enrolled, but

claims it got worse during the semester and started interfering with his coursework. Still,

he told no one at Carnegie Mellon about his sleep disorder until December 15. And when

at last he emailed the disability office about it, he did not ask for help. Instead, he wrote

that “even if there are [accommodations available for it], I’d not seek them.” App. 610.

   By finals period, Jain had dropped two of his five classes and gotten the lowest passing

grade in a third. Worse, he was about to fail the remaining two, Distributed Systems and

Computer Networks. He tried three ways to keep those failing grades off his transcript.


                                             2
   First, he asked for “incompletes,” uncommon placeholder grades that would let him

finish those classes in the spring. A few days before his final exams, Jain emailed his pro-

fessors and asked for incompletes because of “some health issues.” App. 587–89. His Dis-

tributed Systems professor said no. His Computer Networks professor said perhaps, but

only if the disability office approved. But the director of the disability office explained that

its policy was not to recommend incompletes as a disability accommodation. So Jain had

to take his finals. He failed his Distributed Systems final exam and thus the class.

   Second, Jain asked for a make-up exam. Twenty-seven minutes before his Computer

Networks final, he told his professors that he was “not feeling well today” and asked if a

makeup test had been scheduled. App. 874. None had been. So Jain did not take that final.

He failed that class too.

   Finally, Jain wanted to retroactively drop the two classes. To do that, he needed the

approval of the program director. But the director said no.

   Jain thus finished his first semester with a grade-point average well below what he

needed to stay in the program. So Carnegie Mellon dismissed him, and the dean and provost

upheld the dismissal. Jain then filed a discrimination complaint with the Department of

Education. But after investigating, it found “insufficient evidence of discrimination.” App. 9.

   Jain then sued under the Americans with Disabilities Act (ADA) and Rehabilitation

Act. He claims that he failed those two classes only because Carnegie Mellon discriminated

against him based on his ADHD accommodations. He makes no claim that it was biased

against him because of his sleep disorder, nor that Carnegie Mellon denied him any ADHD

accommodations. Instead, his theory is that Carnegie Mellon was annoyed by his constant


                                               3
requests for ADHD accommodations. So though it granted those requests, it later punished

him by refusing to grant him the incompletes, makeup test, and retroactive drops. He al-

leges that Carnegie Mellon would have given him those breaks if he had not already asked

for ADHD accommodations.

   After discovery, the District Court granted summary judgment for Carnegie Mellon.

Under both statutes, Jain had to prove that he was disabled; that but for his disability, he

was qualified for Carnegie Mellon’s program; and that Carnegie Mellon dismissed him

because of his disability. C.G. v. Pa. Dep’t of Educ., 734 F.3d 229, 235 (3d Cir. 2013). The

court found both that Jain was not qualified and that he was not dismissed because of his

ADHD accommodations. Jain now appeals. We review the District Court’s grant of sum-

mary judgment de novo. Cranbury Brick Yard, LLC v. United States, 943 F.3d 701, 708

(3d Cir. 2019).

        II. JAIN WAS NEITHER QUALIFIED NOR DISMISSED BECAUSE OF BIAS

   Jain argues that he was qualified for his program and that he faced discrimination. But

his first argument boils down to his second: Normally, someone with his grades would not

be qualified to keep studying at Carnegie Mellon. So to prove that he was qualified, Jain

had to show that he got those bad grades because of discrimination. Jain would merit a trial

on that issue if a “reasonable jury” could find, based on his evidence, that Carnegie Mellon

had discriminated against him. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

   No reasonable jury could find that. Jain has admitted his own fault for his plight: “As

much as I’d like to shift the blame on others, a large part of my predicament is because of

my own actions.” App. 353. “I should’ve moved to a Reduced Course Load as soon as I


                                             4
started having trouble. But I got used to extensions.” Id. He thus “procrastinated some-

times, as [the director of the disability office had] correctly predicted.” App. 614. He also

missed or was late for many classes.

   Even so, he blames Carnegie Mellon for not helping him more. But that charge is base-

less. There is no evidence that Carnegie Mellon denied him help for his sleep disorder

because he had asked for ADHD accommodations. As we will explain, Carnegie Mellon

denied those requests because they were so late and vague that it did not even know that he

had a problem until the end of the semester. That is why Jain could not get an incomplete,

makeup test, or drop. And that is why he failed—not because his professors wanted to

punish him.

   A. Carnegie Mellon did not give Jain failing grades out of bias

   Jain claims that his professors denied him incompletes, a makeup test, and drops to

punish him for requesting ADHD accommodations. No reasonable jury could agree.

   1. Incompletes. First, Jain notes that when he asked for an incomplete in Computer

Networks, Prof. Seshan replied: “Unfortunately, we have given you numerous extensions

through[out] the semester for individual assignments. We cannot grant you an incomplete

as well.” App. 592. Jain reads this statement as betraying Prof. Seshan’s annoyance at his

past accommodations and explaining why he would not accommodate his sleep disorder.

In context, that reading is unreasonable.

   To start, though Jain now says that he asked for an incomplete because of his sleep

disorder, he never explained that at the time. During the semester, he told Prof. Seshan only

that Carnegie Mellon had granted him accommodations for an undisclosed disability. Prof.


                                             5
Seshan not only honored those accommodations, but also gave him others, like extra time

to study for his midterm exam. So when Jain asked for an incomplete because of “some

health issues,” Prof. Seshan had no way to know that Jain meant a new, separate sleep

disorder.

   And Prof. Seshan was willing to give Jain an incomplete—as long as the disability

office approved. But it did not. Only then did Prof. Seshan mention Jain’s previous accom-

modations. In context, he meant only that after all the leeway he had already given Jain, he

could not grant another accommodation that the disability office had recommended not

giving. So a jury could not reasonably think that Prof. Seshan acted out of anti-disability

bias.

   Jain’s evidence about his other class is even weaker. When his Distributed Systems

professor denied him an incomplete, she said nothing about his ADHD accommodations.

Jain does say that earlier in the semester, unnamed instructors called him a “special case.”

App. 369. But he cannot tie this anonymous comment to any one instructor. Nor does the

comment show that anyone planned to punish him for his special needs.

   2. Makeup test. Next, Jain claims that his Computer Networks professors denied him a

makeup test because they were biased. The evidence refutes this charge too. Jain did not

ask for a special makeup test. He asked only “if there would be a make-up exam tomorrow,

perhaps for other students, so that, if you’re willing, I can take the exam with them.” App.

595 (emphases added). Though Jain hoped that a makeup test was already scheduled, he

evidently decided not to demand a new test just for himself. Because he did not ask for

one, his professors’ failure to write one just for him does not suggest bias.


                                              6
   3. Retroactive drops. Finally, Jain complains that Carnegie Mellon did not let him

retroactively drop his classes after he failed them. To drop them, he needed permission

from his program director. But in Jain’s deposition, he admitted that he had no reason to

think that the director was biased.

   Besides, Jain was not eligible for a retroactive drop. Carnegie Mellon students may

drop classes after the drop deadline only if they did poorly because of “extenuating cir-

cumstances” that they did not know of or anticipate earlier. App. 703–04. But Jain had

known of his sleep problem for months. He had many chances to tell Carnegie Mellon

about his illness and get help or drop his classes, but did not. So he did not qualify for a

retroactive drop. He was not denied it out of bias.

   B. Jain’s other evidence does not show that Carnegie Mellon was biased

   Beyond his not getting those three breaks, Jain claims that other evidence shows dis-

ability discrimination. But his reading of that evidence is implausible.

   First, Jain charges that Carnegie Mellon revealed its bias by discouraging him from

using all the accommodations for which he was eligible. But that evidence does not show

bias. All it shows is that his advisors thought that using the accommodations was not in his

best interests. For instance, the director of the disability office warned him that extensions

might lull him into procrastinating. And when that prediction came true, Jain’s academic

advisor gave him the same advice. Jain later admitted that the director had been right. There

is no evidence that the director or his advisor was biased.

   Next, Jain points to Carnegie Mellon’s dismissal, which noted his “extensive and re-

curring demands on course instructors to grant extensions, special consideration, and


                                              7
forgiveness.” App. 175. He reads this sentence as penalizing him for his accommodations.

But the rest of the letter clarifies that Carnegie Mellon dismissed him for his bad grades,

not his ADHD. Plus, the quotation is ambiguous. It could refer to his many requests for

accommodations not tied to his documented ADHD, like incompletes, the makeup exam,

and drops. No reasonable jury could conclude, based on this one sentence, that Carnegie

Mellon was biased.

   Finally, Jain points out that his credentials were strong enough to gain admission to

Carnegie Mellon. It was odd, he says, that just a semester later Carnegie Mellon changed

its mind and found him unqualified. But that was not odd. The qualifications to enter a

program differ from those to stay in it. Jain lacked the grades to stay enrolled.

                                          * * * * *

   Jain’s frustration is understandable. But Carnegie Mellon is not to blame. Jain never

told its faculty or staff about his sleep disorder until after his difficult semester. By then, it

was too late to help him. He failed out because of his own delay, not Carnegie Mellon’s

bias. No jury could reasonably find otherwise. So we will affirm the District Court’s grant

of summary judgment for Carnegie Mellon.




                                                8